P ER CURIAM. Hon. Charles Yeargan, Circuit Judge of the Ninth Circuit West Judicial Circuit, Hon. Thomas Deen, Prosecuting Attorney of the Tenth Judicial Circuit; and Colette Honorable, Esq., Assistant Attorney General, are hereby appointed to our Committee on Criminal Practice for three-year terms to expire on January 31, 2005. Judge David Burnett is designated the Chair of the Committee. Additionally, we are designating Frank Newell, Esq., as an ex-officio, non-voting, Advisor to the Committee, and Professor Scott Stafford of the University of Arkansas Law School at Little Rock as the Reporter for the Committee. The Court thanks Judge Yeargan, Mr. Deen, and Ms. Honorable for accepting appointment to this important Committee. The Court expresses its gratitude to Judge Tom Keith, Raymond Abramson, and Gordon Webb, whose terms have expired, for their years of service on the Committee.